Citation Nr: 1132298	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in March 2007, and again in June 2009 and December 2010.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam and exposure to herbicides is presumed.

2.  Chronic fatigue syndrome is not recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.  

3.  Chronic fatigue syndrome was not demonstrated during service, or for many years thereafter, is not shown to be related to any incident of active service, to include herbicide exposure, and is not shown to be either caused or aggravated by a service-connected disability.  

4.  An acquired psychiatric disability is not recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.  

5.  An acquired psychiatric disability was not demonstrated during service, or for many years thereafter, is not shown to be related to any incident of active service, to include herbicide exposure, and is not shown to be either caused or aggravated by a service-connected disability.  

6.  The Veteran has been granted service connection for diabetes mellitus, with a 20 percent disability rating; post-operative residuals of a condyle excision, right fifth metatarsal, with a 10 percent rating; hypertension, with a 10 percent rating; and residuals of a right ankle fracture, with a noncompensable rating.  His combined rating is 40 percent.  

7.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, or as due to or having been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  An acquired psychiatric disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, or as due to or having been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2003, April 2003, August 2004, March 2007, October 2007, April 2008, September 2008, and January 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in February 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

The Veteran seeks service connection for chronic fatigue syndrome and an acquired psychiatric disability.  During the course of this appeal, the Veteran has raised or suggested several theories of entitlement for these disabilities.  Each theory of entitlement claimed by the Veteran or raised by the record will be considered in turn.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  

Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Although 38 C.F.R. § 3.310 was amended effective October 10, 2006, during the pendency of this claim, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.  

Finally, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

For such veterans with confirmed herbicide exposure, service connection will be presumed, in the absence of evidence to the contrary, for certain statutorily-enumerated disabilities which manifest within specific time periods following service.  See 38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

In the present case, the Veteran's service personnel records confirm service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  Nonetheless, chronic fatigue syndrome and psychiatric disorders are not among the disorders listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection for these disorders on a presumptive basis due to Agent Orange exposure must be denied.  

The statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board must also consider entitlement to service connection based on possible onset of chronic fatigue syndrome or a psychiatric disability during service, or as a result of herbicide exposure therein.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

a.  Chronic fatigue syndrome

The Veteran seeks service connection for chronic fatigue syndrome.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for chronic fatigue syndrome, or any systemic disability characterized by excessive or chronic fatigue.  On his November 1982 service separation medical examination, the Veteran was not shown to demonstrate excessive or chronic fatigue.  

In February 1983, the Veteran filed a service connection claim for various orthopedic disabilities; however, at that time, he did not claim service connection for chronic fatigue syndrome.  The Veteran's first service connection claim for chronic fatigue syndrome was received in 1996.  

A September 2000 clinical notation reflects the Veteran's complaints of chronic fatigue.  A VA physician diagnosed chronic fatigue of unknown origin.  On VA general medical examination in May 2003, he was diagnosed with chronic fatigue syndrome by a VA physician.  A date of onset was not given.  In December 2005, the Veteran was seen at a medical clinic at a military base, and reported a diagnosis of chronic fatigue syndrome.  He stated he had had this disability for approximately 30 years, according to the examiner.  

The Veteran was afforded a VA psychiatric examination in October 2008.  He reported onset of fatigue symptoms following exposure to a burning aircraft while serving in Vietnam.  He contended that exposure to the toxic fumes coming from the wreckage resulted in chronic sinusitis and chronic fatigue syndrome.  Currently, he experienced debilitating fatigue.  He mostly slept on his couch for the majority of the day, up to 16 hours at a time.  The examiner diagnosed him with chronic fatigue syndrome, along with a mood disorder resulting from his chronic fatigue syndrome.  

Also in October 2008, the Veteran was afforded a VA medical examination.  A VA examiner confirmed a current diagnosis of chronic fatigue syndrome, but could not determine whether such a disability was incurred or aggravated during service "without resorting to mere speculation."  The examiner also stated that chronic fatigue syndrome did not manifest until approximately 1995, many years after service, and therefore there was no nexus to service.  

Another VA medical examination was afforded the Veteran in August 2009.  On this occasion, the Veteran stated he was first diagnosed with chronic fatigue syndrome in 1994, at a military medical clinic.  On review of the Veteran's service treatment records, the examiner found "no documentation in his military records regarding chronic fatigue syndrome."  

The Veteran was also afforded another VA psychiatric examination in August 2009.  A VA examiner again diagnosed chronic fatigue syndrome, along with a mood disorder secondary to his chronic fatigue syndrome.  

Most recently, the Veteran was afforded a VA medical examination in February 2011.  The Veteran's claims file was reviewed in conjunction with the examination.  He again reported the first diagnosis of chronic fatigue syndrome was given him in 1994, although he allegedly began experiencing chronic fatigue symptoms in 1965, during active military service.  While the VA examiner found that the Veteran met the diagnostic criteria for chronic fatigue syndrome based on his self-reported symptoms, the examiner found "no evidence of record supporting such [a] diagnosis," and declined to diagnose chronic fatigue syndrome.  He stated there was "[n]o objective evidence to support a diagnosis of chronic fatigue syndrome" in the record.  At one point in the examination report, the examiner stated, "The opinion of this examiner is that the onset of his claim of [c]hronic [f]atigue [s]yndrome occurred while on active duty[,] however[,] have never been fully addressed by doctors according to his [claims] file."  Later in the same report, the examiner stated he was "unable to endorse a definitive diagnosis of chronic fatigue syndrome," and that it was "less likely that this is a service-connected disability."  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for chronic fatigue syndrome.  The Veteran's service treatment records are silent for any diagnosis of or treatment for this disability, and although the Veteran sought both VA compensation and medical treatment for various disabilities following service, he did not report excessive or chronic fatigue for many years thereafter.  By his own account, chronic fatigue syndrome was not diagnosed until at least 1994, more than 10 years after his service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent examiner or witness has stated that the Veteran's chronic fatigue syndrome began during military service.  Although the December 2005 clinical treatment record from a military medical clinic noted a 30-year history of chronic fatigue syndrome, this statement was clearly a recitation of the Veteran's own unsubstantiated medical history, and not the opinion of the medical examiner; as such, it is not considered probative by the Board.  Information from a claimant which is merely transcribed by a medical professional still amounts only to a lay statement from the claimant.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any medical comment by that examiner, does not constitute competent medical evidence).  

Regarding the October 2008, August 2009, and February 2011 VA medical examinations, the Board observes that while they lack perfect clarity, they consistently suggest both that a current diagnosis of chronic fatigue syndrome is questionable, and that no such disability manifested during military service.  In October 2008, a VA examiner noted that the Veteran's chronic fatigue syndrome did not manifest until 1995, many years after service, and the August 2009 examiner found "no documentation in [the Veteran's] military records regarding chronic fatigue syndrome."  The February 2011 VA examiner stated, "The opinion of this examiner is that the onset of his claim of [c]hronic [f]atigue [s]yndrome occurred while on active duty[,] however[,] have never been fully addressed by doctors according to his [claims] file."  This statement appears merely to be a recitation of the Veteran's own history, as within the same report, the same examiner stated he was "unable to endorse a definitive diagnosis of chronic fatigue syndrome," and that it was "less likely that this is a service-connected disability."  Overall, the various VA medical reports, taken in their entirety, consistently suggest that if a current diagnosis of chronic fatigue syndrome is warranted, such a disorder manifested many years after service, and is unrelated to a disease, injury, or other incident therein.  For this reason, the Board finds service connection for chronic fatigue syndrome must be denied.  

The Veteran has also alleged that a infection of an inhaled fungus, Aspergillus, has resulted in his chronic fatigue syndrome.  He stated he first inhaled this fungus in Vietnam, during active military service.  A December 2000 VA mycology report confirmed Aspergillus within a sample of mucus taken from the Veteran's nose.  The Board observes, however, that this fungal infection was first diagnosed more than 15 years after service separation.  Additionally, no competent expert has suggested such an infection was incurred during the Veteran's military service.  Finally, while the Veteran has linked his Aspergillus infection to military service in Vietnam and his exposure to toxic chemicals in Vietnam, he has not submitted competent evidence to support that assertion.  

As discussed above, the Board must also consider whether service connection is warranted as a result of the Veteran's herbicide exposure during his service in Vietnam.  The Board notes that in July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain systemic disorders, including metabolic, thyroid, and autoimmune disorders.  See 75 Fed. Reg. 32540 (June 8, 2010).  The Veteran has not submitted any competent evidence to the contrary regarding a causal nexus between his confirmed herbicide exposure and a current diagnosis of chronic fatigue syndrome, and therefore service connection for chronic fatigue syndrome as having resulted from herbicide exposure is also not warranted.  

Finally, the Board must consider service connection for chronic fatigue syndrome on a secondary basis, that is, as secondary to the Veteran's service-connected chronic sinusitis.  See 38 C.F.R. § 3.310.  Regarding such a causal etiology, the Veteran has not submitted competent evidence suggesting that his service-connected sinusitis, or any other service-connected disability, has either caused or aggravated his chronic fatigue syndrome.  Thus, in the absence of any competent evidence to the contrary, service connection on a secondary basis for chronic fatigue syndrome is also not warranted.  

The Veteran has himself alleged that his chronic fatigue syndrome was diagnosed in service, manifested therein, or is otherwise linked to an incident of service or a service-connected disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Chronic fatigue syndrome and related systemic disabilities are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Additionally, the Board finds the Veteran's assertions lack credibility in light of the fact that he himself did not report or seek treatment for such symptoms until many years after service.  

In conclusion, the preponderance of the evidence is against the award of service connection for chronic fatigue syndrome.  Such a disability did not have its onset as a chronic disorder during military service, and is not shown to result from herbicide exposure during service or a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Psychiatric disability

The Veteran seeks service connection for a psychiatric disability.  While the Veteran's original service connection claim cited a diagnosis of depression, the Board is aware that such a psychiatric disability claim must consider any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, his original service connection claim has been expanded to include an acquired psychiatric disability.  

His service entrance examination was negative for any psychiatric abnormality, and he was found fit for military service at that time.  According to his service treatment records, the Veteran was seen at the mental health clinic in September 1978 for alcohol addiction.  Thereafter, he was treated for alcohol addiction on several more occasions between 1980-82.  His service treatment records are otherwise negative for any diagnosis of or treatment for a psychiatric disorder.  On his November 1982 service separation medical examination, the Veteran was without a psychiatric abnormality.  The Veteran also denied, on a concurrent report of medical history, any depression, excessive worry, or nervous trouble of any sort.  

In February 1983, the Veteran filed a service connection claim for various orthopedic disabilities; at that time, however, he did not claim service connection for a psychiatric disability.  Additionally, post-service medical examinations did not reflect any complaints or symptoms of a psychiatric disorder.  

As noted above, the Veteran has been afforded VA medical treatment on many occasions following service.  During a VA psychiatric examination in October 2008, he reported onset of fatigue symptoms following exposure to a burning aircraft while serving in Vietnam.  He contended that exposure to the toxic fumes coming from the wreckage resulted in chronic sinusitis and chronic fatigue syndrome.  Currently, he experienced debilitating fatigue.  He mostly slept on his couch for the majority of the day, up to 16 hours at a time.  The examiner diagnosed him with a mood disorder resulting from chronic fatigue syndrome.  

The Veteran was also afforded another VA psychiatric examination in August 2009.  A VA examiner again diagnosed chronic fatigue syndrome, along with a mood disorder secondary to his chronic fatigue syndrome and other nonservice-connected medical disorders.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability.  The Veteran's service treatment records are silent for any diagnosis of or treatment for a psychiatric disability, and though the Veteran sought both VA compensation and medical treatment for various disabilities following service, he did not report any psychiatric symptoms for many years thereafter.  Although recent VA psychiatric examinations confirm a current diagnosis of a mood disorder, these diagnoses come more than 20 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no competent expert has suggested a current psychiatric disorder began during military service, or as the result of an incident therein.  In the absence of such evidence, service connection for a psychiatric disability must be denied.  

As discussed above, the Board must also consider whether service connection is warranted as a result of the Veteran's herbicide exposure during his service in Vietnam.  The Board notes that in July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for neurobehavioral disorders, including cognitive and neuropsychiatric disorders.  See 75 Fed. Reg. 32540 (June 8, 2010).  The Veteran has not submitted any competent evidence to the contrary regarding a causal nexus between his confirmed herbicide exposure and a current diagnosis of any psychiatric disability, and therefore service connection for a psychiatric disorder as having resulted from herbicide exposure is also not warranted.  

In reviewing the record, the Board observes that the Veteran's mood disorder has been noted by several examination reports to result from his chronic fatigue syndrome, or other nonservice-connected disabilities.  As noted above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (emphasis added).  As service connection for chronic fatigue syndrome has been denied by VA, and confirmed by the Board's decision herein, service connection for a psychiatric disability as secondary to chronic fatigue syndrome or any other nonservice-connected disability is likewise not warranted.  

The Veteran has himself alleged that a psychiatric disability was diagnosed in service, manifested therein, or is otherwise linked to an incident of service or a service-connected disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric disabilities are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Additionally, the Board finds the Veteran's assertions lack credibility in light of the fact that he himself did not report or seek treatment for such symptoms until many years after service.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability.  Such a disability did not have its onset as a chronic disorder during military service, and is not shown to result from herbicide exposure during service or a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





III.  TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

The Veteran contends he is unable to work secondary to his service-connected disabilities.  He has been granted service connection for diabetes mellitus, with a 20 percent disability rating; post-operative residuals of a condyle excision, right fifth metatarsal, with a 10 percent rating; hypertension, with a 10 percent rating, and; residuals of a right ankle fracture, with a noncompensable rating.  His combined rating is 40 percent.  

The Veteran last worked full-time in approximately 1990, as a maintenance man, until his various medical disabilities prevented him from maintaining employment.  He has previous experience working as an aircraft mechanic.  He has reported taking several college-level courses following service.  He is also noted to be retired from military service, having served for 20 years.  

According to the October 2008 VA psychiatric examination, the Veteran is not able to work secondary to his medical disorders.  The VA medical examiner specifically cited the Veteran's mood disorder and his chronic fatigue, however, as the causes of the Veteran's unemployability, and did not cite his service-connected sinusitis, diabetes mellitus, hypertension, or residuals of an ankle fracture and condyle excision.  The remainder of the medical record does not reflect a competent opinion that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

On review of the record, the Board notes that the Veteran's medical records are extensive, and encompass several claims folders.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

After considering all evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  First, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Additionally, the competent evidence of record does not suggest the Veteran's service-connected disabilities are unusual, or cause marked interference with employability.  The Veteran has not required frequent or prolonged hospitalization during the pendency of this appeal, and he has not demonstrated that his service-connected disabilities otherwise place him apart from those veterans similarly situated.  The competent evidence of record also does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  

The Board acknowledges that the Veteran is unemployed, and has remained so for many years.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against the award of a TDIU.  As a preponderance of the evidence is against the award of a total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.  

Entitlement to service connection for a psychiatric disability is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


